DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office action is responsive to the amendment filed 7/26/2022 for application 16936982.  Claims 1-20 are pending.  Claims 1-10 & 20 were previously withdrawn from consideration.

Election/Restrictions
Claim 11 is allowable, per the examiner’s amendment below and as indicated in the Office action mailed 5/25/2022. The restriction requirement, as set forth in the Office action mailed on 4/27/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/27/2022 is partially withdrawn.  Claim 20, directed to a system, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim (the controller is configured structurally to carry out the steps of the allowable method).  The restriction requirement is maintained as it pertains to claim 1 (which is canceled by examiner’s amendment below).
In view of the above noted partial withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments (filed 7/26/2022) with respect to all claims other than claims 1-10 (which are canceled below) have been considered and are persuasive given both Applicant’s amendments to the claims and the examiner’s amendment below.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ernest Cusick on 8/12/2022.
The application has been amended as follows: 
IN THE CLAIMS:
1. - - CANCELED - - 

2. - - CANCELED - - 

3. - - CANCELED - - 

4. - - CANCELED - - 

5. - - CANCELED - - 

6. - - CANCELED - - 

7. - - CANCELED - - 

8. - - CANCELED - - 

9. - - CANCELED - - 

10. - - CANCELED - - 

11. A liquid petroleum gas (LPG) fuel conditioning and delivery method, the method comprising: 
pumping liquid LPG fuel from a storage tank to a gas turbine in a fuel delivery sub-system; and 
converting the liquid LPG fuel from liquid LPG fuel to supercritical LPG fuel by a heating source, the converting including: 
sensing at least one property of the LPG fuel in the fuel delivery sub-system[[,]]; 
providing data on the at least one property of the LPG fuel to a fuel and control system based on the sensed at least one property; and 
controlling the converting the liquid LPG fuel from liquid LPG fuel to supercritical LPG fuel by the fuel and control system in response to a fuel demand of the gas turbine for dynamic and steady state operations of the gas turbine and based on the provided data on the at least one property of the LPG fuel.  

12. The LPG fuel conditioning and delivery method according to claim 11, wherein pumping includes pumping the liquid LPG fuel from the storage tank to the gas turbine in [[a]] the fuel delivery sub-system with a low-pressure pump and a high-pressure pump.  

13. The LPG fuel conditioning and delivery method according to claim 12, the method further including driving at least one of the low-pressure pump and the high-pressure pump by at least one of a variable frequency drive and a switched reluctance motor 

16. The LPG fuel conditioning and delivery method according to claim 11, the method further including obtaining gas turbine sensed conditions and operational data by a gas turbine core control and providing gas turbine sensed conditions to the fuel and control system; wherein the gas turbine sensed conditions include at least one of compressor discharge pressure, combustor firing temperature, combustor pressure, gas turbine speed, load demand, gas turbine temperatures, and gas turbine pressures, the method further including evaluating at least one operational data of the gas turbine for determining the fuel demand for supercritical LPG fuel to be delivered to the gas turbine for dynamic and steady state operations of the gas turbine

17. The LPG fuel conditioning and delivery method according to claim 16, further comprising determining the fuel demand based on the evaluating at least one operational data of the gas turbine, and flowing supercritical LPG fuel through a flow control valve (FCV) based on the fuel demand.  

18. The LPG fuel conditioning and delivery method according to claim 11, the method further including obtaining at least one property of the LPG fuel from at least one of a gas chromatograph, a calorimeter, a pressure sensor, and a temperature sensor, and 16/936,9826/12evaluating the data on the at least one property of the LPG fuel by a programmable logic control (PLC), an algorithm, and a flow control module to provide fuel flow control of supercritical LPG fuel to the gas turbine under dynamic and steady state conditions.  

20. A gas turbine system gas turbine system comprising: 
a gas turbine, wherein the gas turbine includes a gas turbine core control;
a storage for LPG fuel; 
a fuel delivery sub-system connecting the storage to the gas turbine, the fuel delivery system including a vaporizer/heat exchanger assembly and a heating source, the vaporizer/heat exchanger assembly configured to heat liquid LPG fuel ; 

a fuel and control system, the fuel and control system including a programmable logic control (PLC);
wherein the gas turbine core control is configured to provide each of a fuel demand of the gas turbine and at least one operational data of the gas turbine to the PLC;
a plurality of sensors, including a plurality of pressure sensors, a plurality of temperature sensors, a gas chromatograph, and a calorimeter, each sensor configured to sense each sensor being communicatively linked with the PLC to provide each of the sensed at least one property of the LPG fuel to the PLC,[[; and]] wherein the PLC is configured to control the conversion of 
16/936,9827/12wherein [[the]] an amount of heat applied by the vaporizer/heat exchanger assembly is controlled by the PLC and is based on the fuel demand of the gas turbine; and 
wherein the fuel delivery sub-system further includes: 
a liquid fuel metering valve (LFMV), the PLC and the LFMV communicatively connected so the PLC can provide operating instructions to the LFMV for controlling flow of LPG fuel downstream in the fuel delivery sub-system; and

a low-pressure pump and a high-pressure pump in series, the low-pressure pump and the high-pressure pump in series increasing pressure of the LPG fuel in the fuel delivery sub-system; 

wherein the fuel delivery sub-system further includes at least one of a variable frequency drive (VFD) and a switched reluctance (SR) motor, the at least one of [[a]] the variable frequency drive (VFD) and the switched reluctance (SR) motor being connected to and communicatively connected to the PLC, configured to provide the variable frequency drive (VFD) and the switched reluctance (SR) motor for controlling operations of 



Drawings

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: increase the weight and density of text labels in Fig. 1.  It is noted that the proposed replacement sheets provided via email 8/12/2022 would be acceptable if filed.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 11 & 20, see the detailed explanation of the reasons for allowance in the non-final Office action mailed 5/25/2022.  System claim 20 has been amended to include a controller configured to carry out the steps of the allowable method and is allowable for the same reasons as the allowable method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741